MEMORANDUM **
Douglas Akira Hirano appeals pro se from the district court’s judgment denying as untimely his 28 U.S.C. § 2255 motion. We have jurisdiction pursuant to 28 U.S.C. §§ 1291 and 2253. We review de novo, United States v. Chacon-Palomares, 208 F.3d 1157, 1158 (9th Cir.2000), and we affirm.
Hirano contends that his sentence was imposed in violation of United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), and Shepard v. United States, 544 U.S. 13, 125 S.Ct. 1254, 161 L.Ed.2d 205 (2005). We affirm because the new rules of constitutional law that he purports to rely upon have not been made retroactive by the Supreme Court. See 28 U.S.C. § 2255; see also Dodd v. United States, 545 U.S. 353, 358, 125 S.Ct. 2478, 162 L.Ed.2d 343 (2005); United States v. Cruz, 423 F.3d 1119 (9th Cir.2005) (per curiam).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provid*315ed by 9th Cir. R. 36-3.